    Case: 3:19-cv-00091-MPM-JMV Doc #: 232 Filed: 04/28/21 1 of 3 PageID #: 2101




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI


UNITED STATES OF AMERICA, ex rel.
CAMERON JEHL                                                                   PLAINTIFFS

VS.                                                             NO. 3:19CV091-MPM-JMV

GGNSC SOUTHAVEN LLC D/B/A GOLDEN
LIVINGCENTER-SOUTHAVEN; GGNSC
ADMINISTRATIVE SERVICES LLC D/B/A
GOLDEN VENTURES; AND GGNSC CLINICAL
SERVICES LLC D/B/A GOLDEN CLINICAL
SERVICES
                                                                             DEFENDANTS


                          JOINT AGREEMENT ON E-DISCOVERY

        By agreement of counsel the parties enter into the following agreement for e-discovery
relative to the Plaintiff’s request for production of electronic information herein:

Custodians:

The Defendants are agreeable to the following custodians:

          1)    Lionelle Trofort;
          2)    Cyndi Dughetti;
          3)    Mary Lowe;
          4)    Terrie Gamble
          5)    Audra Peters
          6)    Stacy Davis
          7)    Brooke Sims
          8)    Mardi Dixon
          9)    Kim Gunther
          10)   Keri Oviedo
          11)   Wanda Prince
          12)   Brenda Barton
          13)   Blake Arthur
          14)   Mike Karicher

Timeframe:
January 1, 2013 – May 31, 2014




2729222
    Case: 3:19-cv-00091-MPM-JMV Doc #: 232 Filed: 04/28/21 2 of 3 PageID #: 2102




Search Terms:

The following search terms will be applied to e-mails located:

          Domain Search:
                azbn.gov
                arsbn.gov
                virginia.gov
                dan.west@conwaycorp.net
                ark.org
                ms.gov
                uniquecircle.msn.com
                msn@memphis.edu
                ltrofort@aol.com

          Terms (not limited by the above domain searches):
                 Trofort!
                 Troffort!
                 Trofortt!
                 Troffortt!
                 Leah OR “Leah’s”
                 Lionelle OR “Lionelle’s”
                 LT OR “LT’s”
                 Compact OR “NLC”
                 “PSOR” OR (primary w/3 residenc!)
                 “Multi-state” OR “multi state” OR “multistate”
                 “single-state” OR “single state” OR “singlestate”
                 (licens!) w/10 (investigat! OR revoked OR invalid OR expired OR lapsed)
                 Unlicensed
                 Nonlicensed
                 “not licensed”
                 (“licensure problem” OR “licensure issue” OR (“issue with” w/5 “license”) OR
                 (“problem with” w/5 “license”))
                 “PTP” OR (privilege! w/3 practice)
                 (investigat! OR discipline!) AND (“Arkansas” OR “Arizona” OR “AR” OR
                 “AZ” OR “board” OR “BON” OR “BoN”)

Note: This search term does not include searching other “variations” (such as other
stemming/wildcard) other than those precisely stated unless an exclamation point is used.

Results:
Subject to the right to object/not produce, the Defendants will (i) identify and produce the relevant,
non-privileged/confidential e-mails which result from the search process described that are related
to Defendants, this litigation, and the information requested by Plaintiff in discovery; (ii) redact
other employees or resident names/PHI and individuals’ personal information, and; (iii) if multiple
Golden Living facilities are referenced in an e-mail or attachment, other Golden Living affiliated
nursing facilities’ identifying information will be redacted. Defendants will provide a privilege

                                                  2
2729222
    Case: 3:19-cv-00091-MPM-JMV Doc #: 232 Filed: 04/28/21 3 of 3 PageID #: 2103




log identifying any relevant information that is withheld or redacted based on a claim of privilege
or confidentiality; notwithstanding the foregoing, Defendants are not required to log redactions for
PHI, personal information, and/or identifying information of affiliated nursing facilities. Relator
reserves the right to seek the production of information that is withheld or redacted by Defendants
pursuant to this paragraph.

Protective Order:
To the extent permitted by the Agreed Protective Order entered by the Court, e-mails produced
may be marked “Confidential” and subject to the provisions of the Protective Order.

Production Date:
The e-mails are to be produced within thirty (30) days of the parties reaching an agreement on the
subjects discussed in this letter. However, Defendants will endeavor to accomplish a rolling
production whereby documents will be produced as located, reviewed and prepared for production.

Costs of Production:
Defendants reserve the right to request cost-shifting for Plaintiff to bear the costs of the production
once those costs are known. Defendants shall not be entitled to seek reimbursement or cost-
shifting from Plaintiff unless, prior to incurring costs, they have given Plaintiff a good-faith
estimate of such costs.

Effect of Agreement:
By agreeing to this E-Discovery Plan the parties are agreeing that, subject to Plaintiff’s right to
propound additional discovery herein prior to any applicable discovery deadline, this will be the
full and final agreement on the scope of the e-mail discovery to be conducted for purposes of
Defendants’ responses to Plaintiff’s interrogatories and requests for production that have been
propounded to Defendants thus far herein absent court instruction. This agreement is not intended
to and does not limit the Defendants’ ability to search and produce to Plaintiff and/or use in the
defense of this litigation other information Defendants believe is relevant to this matter provided
that such documents are timely and properly disclosed to Plaintiff in accordance with the Federal
Rules of Civil Procedure, the Federal Rules of Evidence, and any Order entered by the Court. This
agreement does not constitute a waiver of either party’s objections to the privilege, authenticity,
confidentiality, relevance or other objections to admissibility of the files at trial; nor does it
constitute a finding that either party has waived any objections to the production of the same or
similar information which may be sought in other litigation or proceedings.

          SO ORDERED this the 28th day of April, 2021.

                                               /s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE

AGREED:

    /s/Nathan Sanders                                          /s/Margaret Sams Gratz
COUNSEL FOR RELATOR                                            COUNSEL FOR DEFENDANTS




                                                  3
2729222
